Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 16,
2010 between SouthWest Water Company, a Delaware corporation (the “Company”),
and SW Merger Acquisition Corp., a Delaware corporation (the “Parent”).

 

WHEREAS, the Company, the Parent and SW Merger Sub Corp., a Delaware
corporation, are parties to that certain Agreement and Plan of Merger dated
March 2, 2010 (the “Merger Agreement”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act, and Rule 506 promulgated
thereunder, the Company desires to issue and sell to the Parent, and the Parent
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Parent agree as
follows:

 


ARTICLE I.

DEFINITIONS

 


1.1       DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT: (A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE MERGER AGREEMENT, AND (B) THE FOLLOWING
TERMS HAVE THE MEANINGS SET FORTH IN THIS SECTION 1.1:


 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Purchased Stock
pursuant to Section 2.1.

 

“Closing Date” means the date of this Agreement, which is the date upon which
the Closing shall occur.

 

“Commission” means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Company Disclosure Schedule” shall mean the Company’s disclosure schedule
attached to the Merger Agreement, as defined in the introductory paragraph of
Article III of the Merger Agreement.

 

“Company Material Adverse Effect” shall have the meaning ascribed to such term
in the Merger Agreement, except that the references in such definition to “the
Merger” or “this Agreement” shall instead be deemed to refer to “the sale of the
Purchased Stock” and “this Agreement,” as such terms are defined herein,
respectively.

 

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Investor Rights Agreement is first declared
effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Indemnified Party” shall have the meaning ascribed to such term in Section 4.5.

 

“Investor Rights Agreement” means the Investor Rights Agreement, dated the date
hereof, between the Company and the Parent.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.

 

“Purchased Stock” shall have the meaning ascribed to such term in Section 2.1.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Investor Rights Agreement and covering the resale of the
Purchased Stock by the Parent, as provided for in the Investor Rights Agreement.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, accountants, auditors, attorneys, consultants, legal
counsel, agents, investment bankers, financial advisors and other
representatives.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subsidiary” means any subsidiary of the Company.

 

“Trading Day” means a day on which the NASDAQ Global Select Market is open for
trading.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question:  the NASDAQ
Capital Market, the NASDAQ Global Market, the NASDAQ Global Select Market, or
the New York Stock Exchange.

 

“Transaction Documents” means this Agreement, the Investor Rights Agreement, all
exhibits and schedules hereto and thereto and any other documents or agreements
executed in connection with the sale of the Purchased Stock.

 

“Transfer Agent” means the Company’s then current transfer agent.

 


ARTICLE II.

PURCHASE AND SALE

 


2.1       CLOSING.  ON THE CLOSING DATE, THE COMPANY AGREES TO SELL, AND THE
PARENT AGREES TO PURCHASE, 2,700,000 SHARES OF COMMON STOCK (THE “PURCHASED
STOCK”) FOR A PER SHARE PURCHASE PRICE OF SIX DOLLARS ($6.00), OR AN AGGREGATE
PURCHASE PRICE OF SIXTEEN MILLION TWO HUNDRED THOUSAND DOLLARS ($16,200,000)
(THE “PURCHASE PRICE”).  THE PARENT SHALL DELIVER TO THE COMPANY, VIA WIRE
TRANSFER, IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE PURCHASE PRICE AND THE
COMPANY SHALL DELIVER TO THE PARENT THE PURCHASED STOCK, AND THE COMPANY AND THE
PARENT SHALL DELIVER THE OTHER ITEMS SET FORTH IN SECTION 2.2 DELIVERABLE AT THE
CLOSING.  UPON SATISFACTION OF THE CONDITIONS SET FORTH IN SECTIONS 2.2 AND 2.3,
THE CLOSING SHALL OCCUR AT THE OFFICES OF LOCKE LORD BISSELL & LIDDELL LLP, 300
S. GRAND AVENUE, SUITE 2600, LOS ANGELES, CALIFORNIA  90071, OR SUCH OTHER
LOCATION AS THE PARTIES SHALL MUTUALLY AGREE.


 


2.2       DELIVERIES.ON THE CLOSING DATE, THE COMPANY SHALL DELIVER OR CAUSE TO
BE DELIVERED TO THE PARENT THE FOLLOWING:


 


(I)         THIS AGREEMENT DULY EXECUTED BY THE COMPANY;


 


(II)        THE INVESTOR RIGHTS AGREEMENT DULY EXECUTED BY THE COMPANY;


 


(III)       THE CERTIFICATE REFERENCED IN SECTION 2.3(B)(I), EXECUTED BY THE
COMPANY’S CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER; AND


 


(IV)       THE STOCK CERTIFICATE OR OTHER INSTRUMENT EVIDENCING THE PURCHASED

 

3

--------------------------------------------------------------------------------


 


STOCK.


 


(B)        ON THE CLOSING DATE, THE PARENT SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)         THIS AGREEMENT DULY EXECUTED BY THE PARENT;

 

(II)        THE PURCHASE PRICE BY WIRE TRANSFER TO SUCH ACCOUNT AS IS SPECIFIED
IN WRITING BY THE COMPANY; AND

 

(III)       THE INVESTOR RIGHTS AGREEMENT DULY EXECUTED BY THE PARENT.

 


2.3       CLOSING CONDITIONS.


 


(A)         THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


 

(I)         THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE OF THE
REPRESENTATIONS AND WARRANTIES OF THE PARENT CONTAINED IN SECTION 3.2 HEREOF;

 

(II)        ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE PARENT REQUIRED TO
BE PERFORMED UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE SHALL HAVE
BEEN PERFORMED IN ALL MATERIAL RESPECTS; AND

 

(III)       THE DELIVERY BY THE PARENT OF THE ITEMS SET FORTH IN
SECTION 2.2(B) OF THIS AGREEMENT.

 


(B)         THE OBLIGATIONS OF THE PARENT HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


 

(I)         EXCEPT AS SET FORTH ON SCHEDULE A ATTACHED HERETO AND SUBJECT TO THE
QUALIFICATIONS AND MODIFICATIONS SET FORTH IN THE INTRODUCTORY PARAGRAPH OF
ARTICLE III OF THE MERGER AGREEMENT AND WITHOUT GIVING EFFECT TO THE 
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, EACH OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY (I) SET FORTH IN SECTION 3.8 OF
THE MERGER AGREEMENT (ABSENCE OF CERTAIN CHANGES OR EVENTS) SHALL BE TRUE AND
CORRECT IN ALL RESPECTS AS OF THE CLOSING DATE AS IF MADE AT AND AS OF THE
CLOSING DATE, (II) SET FORTH IN SECTION 3.1(A) OF THE MERGER AGREEMENT
(ORGANIZATION AND QUALIFICATION) AND SECTION 3.3 OF THE MERGER AGREEMENT
(CAPITALIZATION), DISREGARDING ALL QUALIFICATIONS CONTAINED THEREIN RELATING TO
MATERIALITY OR COMPANY MATERIAL ADVERSE EFFECT, SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE AT OR AS OF THE CLOSING DATE
(OR, IF GIVEN AS OF A SPECIFIC DATE, AT AND AS OF SUCH DATE), AND (III) SET
FORTH IN ARTICLE III OF THE MERGER AGREEMENT (OTHER THAN THE SECTIONS OF
ARTICLE III OF THE MERGER AGREEMENT DESCRIBED IN CLAUSES (I) AND (II) ABOVE, AND
OTHER THAN SECTIONS 3.4, 3.5, 3.18, 3.19, 3.20, 3.21 AND 3.25 OF THE MERGER
AGREEMENT (WITH RESPECT TO WHICH NO REPRESENTATIONS OR WARRANTIES ARE MADE
HEREIN)), DISREGARDING ALL QUALIFICATIONS CONTAINED THEREIN RELATING TO
MATERIALITY OR COMPANY MATERIAL ADVERSE EFFECT, SHALL HAVE BEEN TRUE

 

4

--------------------------------------------------------------------------------


 

AND CORRECT WHEN MADE AND SHALL BE TRUE AND CORRECT AT AND AS OF THE CLOSING
DATE AS IF MADE AT AND AS OF THE CLOSING DATE (EXCEPT FOR ANY SUCH
REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY SPEAK ONLY AS OF A SPECIFIC DATE
OR TIME, WHICH ONLY NEED TO BE SO TRUE AND CORRECT AS OF SUCH DATE OR TIME), IN
EACH CASE EXCEPT WHERE THE FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE
SO TRUE AND CORRECT HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT, AND THE
PARENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY ITS
CHIEF EXECUTIVE OFFICER AND ITS CHIEF FINANCIAL OFFICER TO SUCH EFFECT;

 

(II)        THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED IN SECTION 3.1 HEREOF, IN EACH CASE EXCEPT WHERE THE FAILURE OF SUCH
REPRESENTATIONS AND WARRANTIES TO BE ACCURATE HAS NOT HAD AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT;

 

(III)       ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY REQUIRED TO
BE PERFORMED UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE SHALL HAVE
BEEN PERFORMED IN ALL MATERIAL RESPECTS; AND

 

(IV)       THE DELIVERY BY THE COMPANY OF THE ITEMS SET FORTH IN
SECTION 2.2(A) OF THIS AGREEMENT.

 


ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties as of the Closing Date to the
Parent:

 


(A)        ISSUANCE OF THE PURCHASED STOCK.  THE PURCHASED STOCK IS DULY
AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THIS AGREEMENT, WILL
BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL
LIENS IMPOSED BY THE COMPANY, OTHER THAN THE RESTRICTIONS ON TRANSFER PROVIDED
FOR IN THIS AGREEMENT, THE INVESTOR RIGHTS AGREEMENT AND THE MERGER AGREEMENT.


 


(B)        AUTHORITY RELATIVE TO THE SALE OF THE PURCHASED STOCK.  THE COMPANY
HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THE
TRANSACTION DOCUMENTS, TO PERFORM ITS OBLIGATIONS THEREUNDER, AND TO CONSUMMATE
THE SALE OF THE PURCHASED STOCK AND OTHER TRANSACTIONS CONTEMPLATED THEREBY. 
THE EXECUTION AND DELIVERY BY THE COMPANY OF THE TRANSACTION DOCUMENTS AND THE
CONSUMMATION BY THE COMPANY OF THE PURCHASE OF THE PURCHASED STOCK AND OTHER
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF
THE COMPANY ARE NECESSARY TO AUTHORIZE THE TRANSACTION DOCUMENTS OR TO
CONSUMMATE THE SALE OF THE PURCHASED STOCK AND OTHER TRANSACTIONS CONTEMPLATED
THEREBY.  THE TRANSACTION DOCUMENTS HAVE BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY THE COMPANY AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY THE PARENT, CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF

 

5

--------------------------------------------------------------------------------


 


THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS,
SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, THE EFFECT OF
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING
AT LAW OR IN EQUITY) AND DISCRETION OF ANY GOVERNMENTAL AUTHORITY (AS
HEREINAFTER DEFINED) BEFORE WHICH A PROCEEDING IS BROUGHT.  THE BOARD OF
DIRECTORS, AT A MEETING DULY CALLED AND HELD, HAS (I) APPROVED AND DECLARED
ADVISABLE THE TRANSACTION DOCUMENTS AND THE SALE OF THE PURCHASED STOCK AND
OTHER TRANSACTIONS CONTEMPLATED THEREBY (SUCH APPROVAL AND DECLARATION HAVING
BEEN MADE IN ACCORDANCE WITH THE DGCL) AND (II) APPROVED THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE TRANSACTION DOCUMENTS AND THE CONSUMMATION BY THE COMPANY
OF THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING THE ISSUANCE, SALE AND
DELIVERY OF THE PURCHASED STOCK.


 


(C)        NO CONFLICT.  THE EXECUTION AND DELIVERY BY THE COMPANY OF THE
TRANSACTION DOCUMENTS DO NOT, AND THE PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS WILL NOT, (I) CONFLICT WITH OR VIOLATE THE CHARTER OF THE
COMPANY (AS CURRENTLY IN EFFECT, THE RESTATED CERTIFICATE OF INCORPORATION DATED
MAY 12, 2005, AS AMENDED BY THE CERTIFICATE OF AMENDMENT TO THE RESTATED
CERTIFICATE OF INCORPORATION DATED MAY 20, 2008), THE BYLAWS OF THE COMPANY (AS
CURRENTLY IN EFFECT, THE AMENDED AND RESTATED BYLAWS DATED DECEMBER 31, 2001, AS
AMENDED BY AMENDMENT NO. 2 EFFECTIVE FEBRUARY 12, 2004, AMENDMENT NO. 3
EFFECTIVE MAY 16, 2006, AMENDMENT NO. 4 EFFECTIVE DECEMBER 11, 2006, AMENDMENT
NO. 5 EFFECTIVE MAY 20, 2008 AND AMENDMENT NO. 6 EFFECTIVE AUGUST 10, 2009) OR
THE CHARTER OR BYLAWS OR SIMILAR ORGANIZATIONAL DOCUMENT OF ANY SUBSIDIARY,
(II) CONFLICT WITH OR VIOLATE ANY STATUTE, LAW, ORDINANCE, REGULATION, RULE OR
CODE (EACH, A “LAW”) OR ANY ORDER, JUDGMENT OR DECREE (EACH, AN “ORDER”)
APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY OR BY WHICH ANY PROPERTY, RIGHT OR
ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR (III) EXCEPT AS
SET FORTH IN SECTION 3.5(A) OF THE COMPANY DISCLOSURE SCHEDULE, RESULT IN ANY
BREACH OF, CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME
OR BOTH, WOULD BECOME A DEFAULT), OR LOSS OF A BENEFIT,  UNDER, OR GIVE TO
OTHERS ANY RIGHT OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR
RESULT IN AN ALTERATION OF THE RIGHTS UNDER, OR THE CREATION OF A LIEN ON ANY
PROPERTY, RIGHT OR ASSET OF THE COMPANY OR ANY SUBSIDIARY PURSUANT TO, ANY NOTE,
BOND, MORTGAGE, INDENTURE, CONTRACT, AGREEMENT, LEASE, LICENSE, PERMIT,
FRANCHISE OR OTHER INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH THE COMPANY OR ANY SUBSIDIARY OR ANY PROPERTY,
RIGHT OR ASSET OF EITHER OF THEM IS BOUND OR AFFECTED, EXCEPT, WITH RESPECT TO
CLAUSE (III), FOR ANY SUCH CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS OR OTHER
OCCURRENCES WHICH HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


 


(D)        REQUIRED FILINGS AND CONSENTS.  THE EXECUTION AND DELIVERY BY THE
COMPANY OF THE TRANSACTION DOCUMENTS DO NOT, AND THE PERFORMANCE BY THE COMPANY
OF THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY WILL NOT,
REQUIRE ANY CONSENT, APPROVAL, ORDER, REGISTRATION WITH, DECLARATION, 
AUTHORIZATION OR PERMIT OF, OR FILING WITH OR NOTIFICATION TO, ANY UNITED STATES
FEDERAL, STATE, COUNTY OR LOCAL GOVERNMENT, GOVERNMENTAL, REGULATORY OR
ADMINISTRATIVE AUTHORITY, AGENCY, INSTRUMENTALITY OR COMMISSION OR ANY COURT,
TRIBUNAL, OR JUDICIAL OR ARBITRAL BODY (INCLUDING (X) A STATE PUBLIC UTILITY
COMMISSION, STATE PUBLIC SERVICE COMMISSION OR SIMILAR STATE REGULATORY BODY OR

 

6

--------------------------------------------------------------------------------


 


(Y) ANY DEPARTMENTS OF PUBLIC HEALTH OR DEPARTMENTS OF HEALTH OR SIMILAR STATE
REGULATORY BODIES OR BODY HAVING JURISDICTION OVER ENVIRONMENTAL PROTECTION OR
ENVIRONMENTAL CONSERVATION OR SIMILAR MATTERS UNDER APPLICABLE LAWS) (ANY OF THE
FOREGOING, A “GOVERNMENTAL AUTHORITY”), EXCEPT (I) FILINGS REQUIRED PURSUANT TO
SECTION 4.3, (II) THE FILING WITH THE COMMISSION OF THE REGISTRATION STATEMENT
(AND ANY AMENDMENTS OR OTHER FILINGS RELATED THERETO, INCLUDING A PROSPECTUS OR
PROSPECTUS SUPPLEMENT), (III) THE NOTICE AND/OR APPLICATION(S) TO EACH
APPLICABLE TRADING MARKET FOR THE ISSUANCE AND SALE OF THE PURCHASED STOCK AND
THE LISTING OF THE PURCHASED STOCK FOR TRADING THEREON IN THE TIME AND MANNER
REQUIRED THEREBY, (IV) THE FILING OF FORM D WITH THE COMMISSION AND SUCH FILINGS
AS ARE REQUIRED TO BE MADE UNDER APPLICABLE STATE SECURITIES LAWS.


 


(E)        CERTAIN FEES.  NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR
WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT,
FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE PARENT SHALL HAVE NO
OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON
BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS PARAGRAPH THAT
MAY BE DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT


 


(F)         PRIVATE PLACEMENT.  ASSUMING THE ACCURACY OF THE PARENT’S 
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NO REGISTRATION UNDER
THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE PURCHASED STOCK BY
THE COMPANY TO THE PARENT AS CONTEMPLATED HEREBY.


 


(G)        INVESTMENT COMPANY. THE COMPANY IS NOT, AND IS NOT AN AFFILIATE OF,
AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE PURCHASED STOCK, WILL NOT BE OR
BE AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY SHALL CONDUCT ITS BUSINESS IN A
MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


(H)        LISTING AND MAINTENANCE REQUIREMENTS.  THE COMMON STOCK IS REGISTERED
PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT, AND EXCEPT AS CONTEMPLATED BY THE
MERGER AGREEMENT THE COMPANY HAS TAKEN NO ACTION DESIGNED TO TERMINATE THE
REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE ACT NOR HAS THE COMPANY
RECEIVED ANY NOTIFICATION THAT THE COMMISSION IS CURRENTLY CONTEMPLATING
TERMINATING SUCH REGISTRATION.


 


(I)         APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND THE BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION (OR
SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF INCORPORATION OR FEDERAL
LAWS IN THE U.S. THAT IS OR COULD BECOME APPLICABLE TO THE PARENT AS A RESULT OF
THE PARENT AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR
RIGHTS UNDER THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION AS A RESULT
OF THE COMPANY’S ISSUANCE OF THE PURCHASED STOCK AND THE PARENT’S OWNERSHIP OF
THE PURCHASED STOCK.

 

7

--------------------------------------------------------------------------------


 


(J)         NO INTEGRATED OFFERING. ASSUMING THE ACCURACY OF THE PARENT’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS,
DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED
ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS
OFFERING OF THE PURCHASED STOCK TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE
COMPANY FOR PURPOSES OF (I) THE SECURITIES ACT WHICH WOULD REQUIRE THE
REGISTRATION OF ANY SUCH SECURITIES UNDER THE SECURITIES ACT, OR (II) ANY
APPLICABLE SHAREHOLDER APPROVAL PROVISIONS OF ANY TRADING MARKET ON WHICH ANY OF
THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.


 


(K)        NO GENERAL SOLICITATION. NEITHER THE COMPANY NOR ANY PERSON ACTING ON
BEHALF OF THE COMPANY HAS OFFERED OR SOLD ANY OF THE PURCHASED STOCK BY ANY FORM
OF GENERAL SOLICITATION OR GENERAL ADVERTISING.  THE COMPANY HAS OFFERED THE
PURCHASED STOCK FOR SALE ONLY TO THE PARENT.


 


(L)         NO OTHER REPRESENTATION OR WARRANTY. THE COMPANY ACKNOWLEDGES AND
AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE BY PARENT THAT
ARE EXPRESSLY SET FORTH IN SECTION 3.2 OF THIS AGREEMENT, PARENT DOES NOT MAKE,
AND HAS NOT MADE, ANY REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THE
PURCHASE OF THE PURCHASED STOCK AND THE TRANSACTIONS CONTEMPLATED HEREBY. 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PERSON HAS BEEN AUTHORIZED BY PARENT TO
MAKE ANY REPRESENTATION OR WARRANTY RELATING TO PARENT OR ITS RESPECTIVE
BUSINESSES, OR OTHERWISE IN CONNECTION WITH THE PURCHASE OF THE PURCHASED STOCK
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND, IF MADE, SUCH REPRESENTATION OR
WARRANTY MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY PARENT.


 


3.2       REPRESENTATIONS AND WARRANTIES OF THE PARENT.  THE PARENT REPRESENTS
AND WARRANTS AS OF THE CLOSING DATE TO THE COMPANY AS FOLLOWS:


 


(A)        ORGANIZATION; AUTHORITY.  THE PARENT IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS THEREUNDER. THE EXECUTION
AND DELIVERY OF THE TRANSACTION DOCUMENTS AND PERFORMANCE BY THE PARENT OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE OR SIMILAR ACTION ON THE PART OF THE PARENT.  EACH
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY EXECUTED BY THE
PARENT, AND WHEN DELIVERED BY THE PARENT IN ACCORDANCE WITH THE TERMS HEREOF,
WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF THE PARENT,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT OF
ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO THE EFFECT OF GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING AT LAW OR
IN EQUITY).


 


(B)        AUTHORITY RELATIVE TO THE PURCHASE OF THE PURCHASED STOCK.  THE
PARENT HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER
THE TRANSACTION DOCUMENTS, TO PERFORM ITS OBLIGATIONS THEREUNDER, AND TO
CONSUMMATE THE PURCHASE OF THE PURCHASED STOCK AND OTHER TRANSACTIONS
CONTEMPLATED THEREBY.  THE EXECUTION AND

 

8

--------------------------------------------------------------------------------


 


DELIVERY BY THE PARENT OF THE TRANSACTION DOCUMENTS AND THE CONSUMMATION BY THE
PARENT OF THE PURCHASE OF THE PURCHASED STOCK AND OTHER TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF THE PARENT
ARE NECESSARY TO AUTHORIZE THE TRANSACTION DOCUMENTS OR TO CONSUMMATE THE
PURCHASE OF THE PURCHASED STOCK AND OTHER TRANSACTIONS CONTEMPLATED THEREBY. 
THE TRANSACTION DOCUMENTS HAVE BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
THE PARENT AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE
COMPANY, CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF THE PARENT,
ENFORCEABLE AGAINST THE PARENT IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE
EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, THE EFFECT OF GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING AT LAW OR
IN EQUITY) AND DISCRETION OF ANY GOVERNMENTAL AUTHORITY BEFORE WHICH A
PROCEEDING IS BROUGHT.  THE PARENT’S BOARD OF DIRECTORS, AT A MEETING DULY
CALLED AND HELD, HAS (I) APPROVED AND DECLARED ADVISABLE THE TRANSACTION
DOCUMENTS AND THE PURCHASE OF THE PURCHASED STOCK AND OTHER TRANSACTIONS
CONTEMPLATED THEREBY (SUCH APPROVAL AND DECLARATION HAVING BEEN MADE IN
ACCORDANCE WITH THE DGCL) AND (II) APPROVED THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS AND THE CONSUMMATION BY THE PARENT OF
THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING THE PURCHASE OF THE PURCHASED
STOCK.


 


(C)        NO CONFLICT.  THE EXECUTION AND DELIVERY BY THE PARENT OF THE
TRANSACTION DOCUMENTS DO NOT, AND THE PERFORMANCE BY THE PARENT OF THE
TRANSACTION DOCUMENTS WILL NOT, (I) CONFLICT WITH OR VIOLATE THE CHARTER OR THE
BYLAWS OF THE PARENT, (II) CONFLICT WITH OR VIOLATE ANY LAW OR ORDER APPLICABLE
TO THE PARENT OR BY WHICH ANY PROPERTY, RIGHT OR ASSET OF THE PARENT IS BOUND OR
AFFECTED, OR (III) RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT (OR AN EVENT
WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME A DEFAULT), OR LOSS OF
A BENEFIT, UNDER, OR GIVE TO OTHERS ANY RIGHT OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, OR RESULT IN AN ALTERATION OF THE RIGHTS UNDER,
OR THE CREATION OF A LIEN ON ANY PROPERTY, RIGHT OR ASSET OF THE PARENT PURSUANT
TO, ANY CONTRACT OR OBLIGATION TO WHICH THE PARENT IS A PARTY OR BY WHICH THE
PARENT OR ANY PROPERTY, RIGHT OR ASSET OF PARENT IS BOUND OR AFFECTED.


 


(D)        REQUIRED FILINGS AND CONSENTS.  THE EXECUTION AND DELIVERY BY THE
PARENT OF THE TRANSACTION DOCUMENTS DO NOT, AND THE PERFORMANCE BY THE PARENT OF
THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY WILL NOT,
REQUIRE ANY CONSENT, APPROVAL, ORDER, REGISTRATION WITH, DECLARATION,
AUTHORIZATION OR PERMIT OF, OR FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL
AUTHORITY, EXCEPT THE FILING WITH THE COMMISSION OF AN AMENDMENT TO THE PARENT’S
RECENTLY FILED SCHEDULE 13D AND THE FILING OF A FORM 4.


 


(E)        OWN ACCOUNT.  THE PARENT UNDERSTANDS THAT THE PURCHASED STOCK
CONSTITUTES “RESTRICTED SECURITIES” WITHIN THE MEANING OF THE SECURITIES ACT AND
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAW, AND THE PARENT IS ACQUIRING THE SECURITIES ACT AS PRINCIPAL FOR
ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH
PURCHASED STOCK OR ANY PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW, HAS NO PRESENT INTENTION OF DISTRIBUTING ANY OF
SUCH PURCHASED STOCK IN VIOLATION OF THE SECURITIES ACT OR ANY

 

9

--------------------------------------------------------------------------------


 


APPLICABLE STATE SECURITIES LAW AND HAS NO DIRECT OR INDIRECT ARRANGEMENTS OR
UNDERSTANDINGS WITH ANY OTHER PERSONS TO DISTRIBUTE OR REGARDING THE
DISTRIBUTION OF SUCH PURCHASED STOCK (THIS REPRESENTATION AND WARRANTY NOT
LIMITING THE PARENT’S RIGHT TO SELL THE PURCHASED STOCK PURSUANT TO THE
REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS) IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAW.


 


(F)         PARENT STATUS.  AT THE TIME THE PARENT WAS OFFERED THE PURCHASED
STOCK, IT WAS, AND AT THE DATE HEREOF IT IS:  (I) AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR (A)(8) UNDER THE SECURITIES
ACT OR (II) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A(A) UNDER
THE SECURITIES ACT.  THE PARENT IS NOT REQUIRED TO BE REGISTERED AS A
BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


 


(G)        GENERAL SOLICITATION.  THE PARENT IS NOT PURCHASING THE PURCHASED
STOCK AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION
REGARDING THE PURCHASED STOCK PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR
MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY
OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


(H)        SHORT SALES AND CONFIDENTIALITY PRIOR TO THE DATE HEREOF.  OTHER THAN
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREUNDER, THE PARENT HAS NOT
DIRECTLY OR INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO
ANY UNDERSTANDING WITH THE PARENT, EXECUTED ANY PURCHASES OR SALES, INCLUDING
SHORT SALES, OF THE SECURITIES OF THE COMPANY DURING THE PERIOD COMMENCING FROM
THE TIME THAT THE PARENT FIRST PROPOSED PURCHASING THE PURCHASED STOCK FROM THE
COMPANY UNTIL THE DATE HEREOF.


 


(I)         BROKERS.  NO BROKER, FINDER, INVESTMENT BANKER OR OTHER FIRM OR
PERSON IS ENTITLED TO ANY BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION IN
CONNECTION WITH THE OFFER AND SALE OF THE PURCHASED STOCK OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREIN BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF
PARENT FOR WHICH THE COMPANY COULD HAVE ANY LIABILITY.


 


(J)         OWNERSHIP OF COMPANY STOCK.  AS OF THE DATE OF THIS AGREEMENT,
NEITHER PARENT NOR ANY AFFILIATE OF PARENT BENEFICIALLY OWNS ANY SHARES OF
COMMON STOCK, EXCEPT THAT WATER ASSET MANAGEMENT, LLC BENEFICIALLY OWNS
1,173,969 SHARES OF COMMON STOCK.


 


(K)        INVESTIGATION AND AGREEMENT BY PARENT; NO OTHER REPRESENTATIONS OR
WARRANTIES.  PARENT ACKNOWLEDGES AND AGREES THAT IT HAS MADE ITS OWN INQUIRY AND
INVESTIGATION INTO, AND, BASED THEREON, HAS FORMED AN INDEPENDENT JUDGMENT
CONCERNING THE COMPANY AND ITS SUBSIDIARIES AND THEIR BUSINESSES AND
OPERATIONS.  PARENT ACKNOWLEDGES AND AGREES THAT IT HAS HAD AN OPPORTUNITY TO
ASK ALL QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  PARENT ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
IN THE TRANSACTION DOCUMENTS, NEITHER THE COMPANY OR ANY OF ITS SUBSIDIARIES,
NOR ANY OF THEIR RESPECTIVE REPRESENTATIVES, WILL HAVE OR BE SUBJECT TO ANY
LIABILITY OR INDEMNIFICATION OBLIGATION TO PARENT, ANY OF ITS

 

10

--------------------------------------------------------------------------------


 


REPRESENTATIVES, OR ANY OTHER PERSON RESULTING FROM THE DELIVERY, DISSEMINATION
OR ANY OTHER DISTRIBUTION TO PARENT OR ANY OTHER PERSON, OR THE USE BY PARENT OR
ANY OTHER PERSON, OF ANY SUCH INFORMATION PROVIDED OR MADE AVAILABLE TO THEM BY
OR ON BEHALF OF THE COMPANY, ITS SUBSIDIARIES, OR THEIR RESPECTIVE
REPRESENTATIVES, INCLUDING ANY INFORMATION, DOCUMENTS, PROJECTIONS, FORECASTS,
ESTIMATES, OR OTHER FORWARD-LOOKING INFORMATION, BUSINESS PLANS, OR OTHER
MATERIAL PROVIDED FOR OR MADE AVAILABLE TO PARENT OR ANY OF ITS REPRESENTATIVES
IN ANY PHYSICAL OR ON-LINE DATA ROOMS, CONFIDENTIAL INFORMATION MEMORANDA OR
IN-PERSON PRESENTATIONS OR TELECONFERENCES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTIONS DOCUMENTS.  PARENT ACKNOWLEDGES AND AGREES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY PURSUANT
TO SECTION 2.3(B)(I) OR 3.1 OF THIS AGREEMENT, THE COMPANY DOES NOT MAKE, AND
HAS NOT MADE, AND PARENT HAS NOT RELIED UPON, ANY REPRESENTATION, WARRANTY OR
STATEMENTS BY ANY PERSON ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH THE PURCHASE OF THE PURCHASED STOCK AND THE TRANSACTIONS
CONTEMPLATED HEREBY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PERSON HAS BEEN
AUTHORIZED BY THE COMPANY TO MAKE ANY REPRESENTATION OR WARRANTY RELATING TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, OR OTHERWISE
IN CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREBY, AND, IF MADE, SUCH REPRESENTATION OR WARRANTY MAY NOT BE RELIED UPON AS
HAVING BEEN AUTHORIZED BY THE COMPANY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, PARENT ACKNOWLEDGES AND AGREES THAT, EXCEPT AS PROVIDED PURSUANT TO
SECTION 2.3(B)(I) OR 3.1 HEREOF, NEITHER THE COMPANY OR ANY OF ITS SUBSIDIARIES,
NOR ANY OF THEIR RESPECTIVE REPRESENTATIVES, MAKES OR HAS MADE ANY
REPRESENTATION OR WARRANTY TO PARENT OR ANY OF ITS REPRESENTATIVES OR AFFILIATES
WITH RESPECT TO:


 

(I)         ANY FORWARD-LOOKING INFORMATION SUCH AS PROJECTIONS, FORECASTS,
ESTIMATES, PLANS OR BUDGETS OF FUTURE REVENUES, EXPENSES OR EXPENDITURES, FUTURE
RESULTS OF OPERATIONS (OR ANY COMPONENT THEREOF), FUTURE CASH FLOWS (OR ANY
COMPONENT THEREOF) OR FUTURE FINANCIAL CONDITION (OR ANY COMPONENT THEREOF) OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THE FUTURE BUSINESS, OPERATIONS OR
AFFAIRS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HERETOFORE OR HEREAFTER
DELIVERED TO OR MADE AVAILABLE TO PARENT OR ITS REPRESENTATIVES OR AFFILIATES;
OR

 

(II)        ANY OTHER INFORMATION, STATEMENT OR DOCUMENTS HERETOFORE OR
HEREAFTER DELIVERED TO OR MADE AVAILABLE TO PARENT OR ITS REPRESENTATIVES OR
AFFILIATES, INCLUDING THE INFORMATION IN THE ON-LINE DATA ROOM MAINTAINED BY THE
COMPANY THROUGH INTRALINKS, INC., WITH RESPECT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THE BUSINESS, OPERATIONS OR AFFAIRS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, EXCEPT TO THE EXTENT AND AS EXPRESSLY COVERED BY A REPRESENTATION
AND WARRANTY MADE BY THE COMPANY PURSUANT TO SECTION 2.3(B)(I) OR 3.1 HEREOF.

 

11

--------------------------------------------------------------------------------



 


ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 


4.1       TRANSFER RESTRICTIONS.


 


(A)        THE PURCHASED STOCK MAY ONLY BE DISPOSED OF OR RESOLD IN COMPLIANCE
WITH THE TERMS OF THE INVESTOR RIGHTS AGREEMENT AND APPLICABLE STATE AND FEDERAL
SECURITIES LAWS, AND CANNOT BE DISPOSED OF OR RESOLD UNLESS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.  IN CONNECTION WITH ANY TRANSFER OF PURCHASED STOCK
OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR RULE 144 OR TO THE
COMPANY, THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE
COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR AND REASONABLY
ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF WHICH OPINION SHALL BE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES
NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED PURCHASED STOCK UNDER THE
SECURITIES ACT.


 


(B)        THE PARENT AGREES TO THE IMPRINTING, SO LONG AS IS REQUIRED BY THIS
SECTION 4.1, OF A LEGEND ON ANY CERTIFICATE OR OTHER INSTRUMENT EVIDENCING THE
PURCHASED STOCK IN THE FOLLOWING FORM:


 

THIS SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN AN INVESTOR RIGHTS
AGREEMENT DATED MARCH 16, 2010.  THIS SECURITY HAS NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 


(C)        CERTIFICATES OR OTHER INSTRUMENTS EVIDENCING THE PURCHASED STOCK
SHALL NOT CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN
SECTION 4.1(B) HEREOF): (I) WHILE A REGISTRATION STATEMENT (INCLUDING THE
REGISTRATION STATEMENT) COVERING THE RESALE OF SUCH SECURITY IS EFFECTIVE UNDER
THE SECURITIES ACT, OR (II) FOLLOWING THE SALE OF THE PURCHASED STOCK PURSUANT
TO RULE 144, OR (III) IF ALL OF THE APPLICABLE CONDITIONS UNDER RULE 144 FOR
SALE OF THE PURCHASED STOCK HAVE BEEN SATISFIED, INCLUDING SATISFACTION OF THE
ONE-YEAR HOLDING PERIOD PROVIDED FOR IN RULE 144(D), OR (IV) IF SUCH LEGEND IS
NOT REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES ACT (INCLUDING
JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY THE STAFF OF THE
COMMISSION). THE COMPANY SHALL CAUSE ITS COUNSEL TO ISSUE A LEGAL OPINION TO THE
TRANSFER AGENT PROMPTLY AFTER THE EFFECTIVE DATE IF REQUIRED BY THE TRANSFER
AGENT TO EFFECT THE REMOVAL OF THE LEGEND HEREUNDER.

 

12

--------------------------------------------------------------------------------


 


(D)          THE PARENT AGREES THAT THE PARENT WILL SELL ANY PURCHASED STOCK
PURSUANT TO EITHER THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, OR AN EXEMPTION
THEREFROM, AND THAT IF PURCHASED STOCK IS SOLD PURSUANT TO A REGISTRATION
STATEMENT, IT WILL BE SOLD IN COMPLIANCE WITH THE PLAN OF DISTRIBUTION SET FORTH
THEREIN, AND ACKNOWLEDGES THAT THE REMOVAL OF THE RESTRICTIVE LEGEND FROM
CERTIFICATES REPRESENTING PURCHASED STOCK AS SET FORTH IN THIS SECTION 4.1 IS
PREDICATED UPON THE COMPANY’S RELIANCE UPON THIS UNDERSTANDING.


 


4.2       INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR SOLICIT
OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN
SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE
OF THE PURCHASED STOCK TO THE PARENT IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE PURCHASED STOCK TO THE
PARENT OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE PURCHASED STOCK
FOR PURPOSES OF THE RULES AND REGULATIONS OF THE TRADING MARKET.


 


4.3       SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL ON THE
TRADING DAY FOLLOWING THE CLOSING DATE ISSUE A CURRENT REPORT ON FORM 8-K
DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
ATTACHING THIS AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT AS EXHIBITS THERETO. 
THE COMPANY AND THE PARENT SHALL CONSULT WITH EACH OTHER IN ISSUING ANY PRESS
RELEASES OR OTHER PUBLIC STATEMENTS OR COMMENTS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO THE SAME EXTENT AS PROVIDED IN
SECTION 6.9 OF THE MERGER AGREEMENT.


 


4.4       USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE
OF THE PURCHASED STOCK HEREUNDER EITHER (A) TO REDUCE INDEBTEDNESS OUTSTANDING
UNDER THAT CERTAIN AMENDED AND RESTATED CREDIT AGREEMENT DATED FEBRUARY 15,
2008, BY AND BETWEEN THE COMPANY, THE SEVERAL LENDERS PARTIES THERETO, AND BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT (AS AMENDED TO DATE, THE “CREDIT
AGREEMENT”), PROVIDED THAT IT SHALL BE UNDERSTOOD THAT THE COMPANY MAY
SUBSEQUENTLY REDRAW FUNDS UNDER THE CREDIT AGREEMENT FOR CAPITAL EXPENDITURES,
DEBT REDEMPTION AND WORKING CAPITAL PURPOSES OR (B) DIRECTLY FOR CAPITAL
EXPENDITURES, DEBT REDEMPTION AND WORKING CAPITAL PURPOSES.


 


4.5       INDEMNIFICATION OF PARENT.


 


(A)        SUBJECT TO THE PROVISIONS OF THIS SECTION 4.5, THE COMPANY WILL
INDEMNIFY AND HOLD THE PARENT AND ITS DIRECTORS, OFFICERS, SHAREHOLDERS,
MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (AND ANY OTHER PERSONS WITH A
FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A
LACK OF SUCH TITLE OR ANY OTHER TITLE), EACH PERSON WHO CONTROLS THE PARENT
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE
EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, SHAREHOLDERS, AGENTS, MEMBERS,
PARTNERS OR EMPLOYEES (AND ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE
OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY
OTHER TITLE) OF SUCH CONTROLLING PERSON (EACH, AN “INDEMNIFIED PARTY”) HARMLESS
FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES,
DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN
SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION THAT ANY THE INDEMNIFIED PARTIES MAY SUFFER OR INCUR AS A RESULT
OF OR RELATING TO ANY BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES,

 

13

--------------------------------------------------------------------------------


 


COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT.  IF ANY ACTION
SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNITY MAY
BE SOUGHT PURSUANT TO THIS AGREEMENT, THE INDEMNIFIED PARTY SHALL PROMPTLY
NOTIFY THE COMPANY IN WRITING, AND THE COMPANY SHALL HAVE THE RIGHT TO ASSUME
THE DEFENSE THEREOF WITH COUNSEL OF ITS OWN CHOOSING REASONABLY ACCEPTABLE TO
THE INDEMNIFIED PARTY.  ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL IN ANY SUCH ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT
THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE PARENT
EXCEPT TO THE EXTENT THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY
AUTHORIZED BY THE COMPANY IN WRITING, (II) THE COMPANY HAS FAILED AFTER A
REASONABLE PERIOD OF TIME TO ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR
(III) IN SUCH ACTION THERE IS, IN THE REASONABLE OPINION OF SUCH SEPARATE
COUNSEL, (X) A MATERIAL CONFLICT ON ANY MATERIAL ISSUE BETWEEN THE POSITION OF
THE COMPANY AND THE POSITION OF THE INDEMNIFIED PARTY OR (Y) THAT THERE MAY BE
LEGAL DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY DIFFERENT FROM OR IN ADDITION
TO THOSE AVAILABLE TO THE OTHER PARTY, IN WHICH CASE THE COMPANY SHALL BE
RESPONSIBLE FOR THE REASONABLE FEES AND EXPENSES OF NO MORE THAN ONE SUCH
SEPARATE COUNSEL.  THE COMPANY WILL NOT BE LIABLE TO ANY INDEMNIFIED PARTY UNDER
THIS AGREEMENT FOR ANY SETTLEMENT BY AN INDEMNIFIED PARTY EFFECTED WITHOUT THE
COMPANY’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.


 


(B)        THE COMPANY SHALL HAVE LIABILITY UNDER SECTION 4.5 HEREOF ONLY IF
WITHIN THE APPLICABLE SURVIVAL PERIOD SPECIFIED IN SECTION 5.1 HEREOF, AN
INDEMNIFIED PARTY NOTIFIES THE COMPANY OF A CLAIM AS PROVIDED IN SECTION 4.5(A),
SPECIFYING THE FACTUAL BASIS OF THE CLAIM IN REASONABLE DETAIL TO THE EXTENT
KNOWN BY THE INDEMNIFIED PARTY.


 


4.6       LISTING OF PURCHASED STOCK.  THE COMPANY SHALL, IF APPLICABLE:
(I) PREPARE AND FILE WITH SUCH TRADING MARKET A LISTING OF ADDITIONAL SHARES
NOTIFICATION COVERING THE NUMBER OF SHARES OF PURCHASED STOCK, (II) TAKE ALL
STEPS NECESSARY TO CAUSE SUCH SHARES OF COMMON STOCK TO BE APPROVED FOR LISTING
ON SUCH TRADING MARKET AS PROMPTLY THEREAFTER, (III) PROVIDE TO THE PARENT
EVIDENCE OF SUCH LISTING, AND (IV) MAINTAIN THE LISTING OF SUCH SHARES OF
PURCHASED STOCK.


 


4.7       FORM D; BLUE SKY FILINGS.  THE COMPANY AGREES TO TIMELY FILE A FORM D
WITH RESPECT TO THE PURCHASED STOCK AS REQUIRED UNDER REGULATION D OF THE
SECURITIES ACT AND TO PROVIDE A COPY THEREOF, PROMPTLY UPON REQUEST OF THE
PARENT. THE COMPANY SHALL TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR, OR TO QUALIFY THE
PURCHASED STOCK FOR, SALE TO THE PARENT AT THE CLOSING UNDER APPLICABLE
SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES, AND SHALL
PROVIDE EVIDENCE OF SUCH ACTIONS PROMPTLY UPON REQUEST OF THE PARENT.


 


4.8       WAIVER.  PARENT DOES HEREBY CONSENT TO THE COMPANY’S ENTRY INTO THE
TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, INCLUDING THE ISSUANCE AND SALE OF THE PURCHASED STOCK, NOTWITHSTANDING
ANY PROHIBITIONS OR RESTRICTIONS WITH RESPECT THERETO CONTAINED IN THE MERGER
AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


ARTICLE V.

MISCELLANEOUS

 


5.1       SURVIVAL. ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT SHALL SURVIVE THE CLOSING FOR A PERIOD OF THE EARLIER OF (I) SIX
(6) MONTHS FROM THE TERMINATION OF THE MERGER AGREEMENT PURSUANT TO THE TERMS
THEREUNDER OR (II) THE EFFECTIVE DATE UNDER THE MERGER AGREEMENT, AT WHICH TIME
ALL SUCH REPRESENTATIONS AND WARRANTIES WILL EXPIRE AND TERMINATE; PROVIDED THAT
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.1(A) (ISSUANCE OF
PURCHASED STOCK), SECTION 3.1(B) (AUTHORITY RELATIVE TO THE SALE OF PURCHASED
STOCK), SECTION 3.1(C) (NO CONFLICTS), SECTION 3.1(E) (CERTAIN FEES),
SECTION 3.2(B) (AUTHORITY RELATIVE TO THE PURCHASE OF PURCHASED STOCK),
SECTION 3.2(C) (NO CONFLICTS) OR SECTION 3.2(I) (BROKERS ) SHALL SURVIVE THE
CLOSING INDEFINITELY.


 


5.2       TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY MUTUAL AGREEMENT OF
THE COMPANY, AND SHALL AUTOMATICALLY TERMINATE UPON CONSUMMATION OF THE MERGER.


 


5.3       FEES AND EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION
DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS
ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES
INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION,
DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS.  THE COMPANY SHALL PAY
ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN
CONNECTION WITH THE DELIVERY OF THE PURCHASED STOCK TO THE PARENT.


 


5.4       ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO (AND, TO THE EXTENT REFERENCED HEREIN, THE MERGER
AGREEMENT), CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE
HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.5       NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE EFFECTIVE, AND ANY APPLICABLE
TIME PERIOD SHALL COMMENCE, WHEN (A) DELIVERED TO THE FOLLOWING ADDRESSES BY
HAND OR BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE (COSTS PREPAID AND
WITH PROOF OF DELIVERY) ADDRESSED TO THE FOLLOWING ADDRESSES OR (B) TRANSMITTED
ELECTRONICALLY TO THE FOLLOWING FACSIMILE NUMBERS OR E-MAIL ADDRESSES (RECEIPT
OF WHICH IS CONFIRMED) IN EACH CASE MARKED TO THE ATTENTION OF THE PERSONS (BY
NAME OR TITLE) DESIGNATED BELOW (OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER,
E-MAIL ADDRESS, OR PERSON AS A PARTY MAY DESIGNATE BY NOTICE GIVEN IN ACCORDANCE
WITH THIS SECTION 5.5 TO THE OTHER PARTY):


 

if to Parent :

c/o IIF Subway Investment LP

 

245 Park Avenue, 2nd Floor

 

New York, NY 10167

 

Facsimile No.: (212) 648-2033

 

E-mail:  andrew.f.walters@jpmorgan.com
christian.p.porwoll@jpmorgan.com

 

Attention:

Andrew F. Walters

 

 

Christian P. Porwoll

 

15

--------------------------------------------------------------------------------


 

 

and

 

 

 

c/o Water Asset Management, LLC

 

509 Madison Avenue, Suite 804

 

New York, NY 10022

 

Facsimile No.:  (212) 754-5101

 

E-mail:  m.robert@waterinv.com

 

Attention:  Marc Robert

 

 

with a copy to:

Simpson Thacher & Bartlett LLP

 

425 Lexington Avenue

 

New York, New York 10017

 

Facsimile No.:  (212) 455-2502

 

E-mail:  aklein@stblaw.com

 

Attention:  Alan Klein

 

 

if to the Company:

Southwest Water Company

 

One Wilshire Building

 

624 South Grand Avenue, Suite 2900

 

Los Angeles, California 90017-3782

 

Facsimile No.:  (213) 929-1888

 

E-mail:  mswatek@swwc.com

 

Attention:  Mark A. Swatek

 

 

with a copy to:

Locke Lord Bissell & Liddell LLP

 

300 S. Grand Avenue, Suite 2600

 

Los Angeles, California 90071

 

Facsimile No.:  (213) 341-6774

 

E-mail:  nbrockmeyer@lockelord.com


 


ATTENTION:  NEAL H. BROCKMEYER


 


5.6       AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED,
MODIFIED, SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE
CASE OF AN AMENDMENT, BY THE COMPANY AND THE PARENT, OR, IN THE CASE OF A
WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVED PROVISION IS
SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF ANY PARTY TO
EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


 


5.7       HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.


 


5.8       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
NEITHER THE COMPANY NOR THE PARENT MAY ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.

 

16

--------------------------------------------------------------------------------


 


5.9       NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.5.


 


5.10     GOVERNING LAW.  THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT,
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE PERFORMED IN
THAT STATE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.  ALL
ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
HEARD AND DETERMINED EXCLUSIVELY IN THE COURT OF CHANCERY OF THE STATE OF
DELAWARE.  THE PARTIES HEREBY (A) SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH
COURT FOR THE PURPOSE OF ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
BROUGHT BY ANY PARTY HERETO, (B) AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH COURT, (C) AGREE NOT TO
BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY OTHER COURT AND
(D) IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR
OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF SUCH COURT, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM,
THAT THE VENUE OF THE ACTION IS IMPROPER, OR THAT THIS AGREEMENT MAY NOT BE
ENFORCED IN OR BY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.11     EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS, ALL OF
WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT
SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY
FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE, SUCH
SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR
ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF
SUCH FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


 


5.12     SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF THIS
AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL,
VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN
NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES HERETO SHALL USE
THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO
ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH
TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND DECLARED
TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE REMAINING
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF SUCH THAT
MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


 


5.13     REPLACEMENT OF PURCHASED STOCK.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY PURCHASED STOCK IS MUTILATED, LOST, STOLEN OR DESTROYED, THE
COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND
UPON CANCELLATION THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND
SUBSTITUTION THEREFOR, A NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF

 

17

--------------------------------------------------------------------------------


 


EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR
DESTRUCTION.  THE APPLICANT FOR A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH
CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS (INCLUDING
CUSTOMARY INDEMNITY) ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT PURCHASED
STOCK.


 


5.14     COMPANY DISCLOSURE SCHEDULE.  PARENT SHALL NOT BE ENTITLED TO CLAIM
THAT ANY FACT OR COMBINATION OF FACTS CONSTITUTES A BREACH OF ANY OF THE
COMPANY’S REPRESENTATIONS OR WARRANTIES MADE PURSUANT TO SECTION 2.3(B)(I) OR
3.1 OF  THIS AGREEMENT IF AND TO THE EXTENT THAT SUCH FACT OR COMBINATION OF
FACTS HAS BEEN DISCLOSED IN (I) ANY SECTION OF THE COMPANY DISCLOSURE SCHEDULE,
WHICH SHALL BE DEEMED TO BE DISCLOSED WITH RESPECT TO ANY OTHER SECTION OF THE
MERGER AGREEMENT OR THIS AGREEMENT TO THE EXTENT THAT IT IS REASONABLY APPARENT
THAT SUCH DISCLOSURE IS APPLICABLE TO SUCH OTHER SECTION OR (II) THE COMPANY SEC
REPORTS FILED PRIOR TO THE DATE OF THIS AGREEMENT IN SUFFICIENT DETAIL TO PUT A
REASONABLE PERSON ON NOTICE OF THE RELEVANCE OF THE FACTS OR CIRCUMSTANCES SO
DISCLOSED.  THE INCLUSION OF ANY INFORMATION IN THE COMPANY DISCLOSURE SCHEDULE
SHALL NOT BE DEEMED TO BE AN ADMISSION OR ACKNOWLEDGEMENT, IN AND OF ITSELF,
THAT SUCH INFORMATION IS REQUIRED BY THE TERMS HEREOF TO BE DISCLOSED, IS
MATERIAL, HAS RESULTED OR IS REASONABLY EXPECTED TO RESULT IN A COMPANY MATERIAL
ADVERSE EFFECT OR IS OUTSIDE THE ORDINARY COURSE OF BUSINESS OR THAT IT WOULD
OTHERWISE BE APPROPRIATE TO INCLUDE ANY SUCH INFORMATION.


 


5.15     SATURDAYS, SUNDAYS, HOLIDAYS, ETC. IF THE LAST OR APPOINTED DAY FOR THE
TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED HEREIN
SHALL NOT BE A BUSINESS DAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT MAY BE
EXERCISED ON THE NEXT SUCCEEDING BUSINESS DAY.


 


5.16     CONSTRUCTION. THE PARTIES AGREE THAT EACH OF THEM AND/OR THEIR
RESPECTIVE COUNSEL HAS REVIEWED AND HAD AN OPPORTUNITY TO REVISE THE TRANSACTION
DOCUMENTS AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED
IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY AMENDMENTS HERETO.


 

 

 


(SIGNATURE PAGES FOLLOW)

 

18

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS SECURITIES PURCHASE
AGREEMENT TO BE DULY EXECUTED BY THEIR RESPECTIVE AUTHORIZED SIGNATORIES AS OF
THE DATE FIRST INDICATED ABOVE.


 

SOUTHWEST WATER COMPANY

 

 

 

 

 

By:

/s/ Mark Swatek

 

 

Mark Swatek, Chief Executive Officer

 

 

 

 

 

 

 

SW MERGER ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Andrew F. Walters

 

 

Andrew F. Walters, Authorized Signatory

 

 

 

Signature Page to Securities Purchase Agreement

 

19

--------------------------------------------------------------------------------